    Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS


BRIAN MICHAEL WATERMAN,                       )
                                              )
                          Plaintiff,          )
                                              )
      vs.                                     )     Case No. 18-3092-JWB-KGG
                                              )
DAVID GROVES, et al.,                         )
                                              )
                          Defendants.         )
                                              )

         MEMORANDUM & ORDER DENYING MOTIONS
 TO STAY ALL PROCEEDINGS, REQUESTING INDIGENT COUNSEL,
           AND REQUESTING A SPECIAL MASTER

      Plaintiff, who is a prisoner in the Sedgwick County Jail, brings this civil

rights action pro se against certain Defendants associated with the Cherokee

County Jail, where he was previously, and is again currently, incarcerated. This

Order addresses Plaintiff’s most recent Motion to Stay All Proceedings (Doc. 171),

most recent Motion for Indigent Counsel (Doc. 178), and Motion to Appoint

Special Master (Doc. 179). For the reasons set forth below, the motions are

DENIED.

      The background of this case has been summarized in the undersigned

Magistrate Judge’s prior Orders on Plaintiff’s numerous motions in this case as
                                          1
     Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 2 of 10




well as by the District Court. (See e.g., Docs. 99, 113, 123, 137, 157, 158.) Those

factual summaries are incorporated by reference.

A.    Motion to Stay Proceedings.

      The decision to stay litigation is left to the discretion of the trial court

Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Bushnell Inc. v. The Burton

Co., No. 09-2009, 2010 WL 11561389, at *1 (D. Kan. Jan. 11, 2010) (finding that

“the district court ... has, within its ‘inherent power’ to control the docket, the

discretion to stay proceedings pending before it if, after weighing the competing

interests, the circumstances of a particular case lean in favor of a stay.”).

             The Court may exercise that power in the interest of
             economy of time and effort for itself and for counsel and
             parties appearing before it. In discharging its discretion,
             the Court must ‘weigh competing interests and maintain
             an even balance.’ The party requesting the stay ‘must
             make out a clear case of hardship or inequity in being
             required to go forward, if there is even a fair possibility
             that the stay for which he prays will work damage to
             someone else.’ The Tenth Circuit Court of Appeals has
             cautioned that ‘the right to proceed in court should not be
             denied except under the most extreme circumstances,’
             relying in part on a U.S. Supreme Court decision
             announcing, ‘[o]nly in rare circumstances will a litigant
             in one cause be compelled to stand aside while a litigant
             in another settles the rule of law that will define the rights
             of both.’

Id. (internal citations omitted). In application of the above enumerated factors,

courts must decide whether the benefits of a stay are outweighed by the inherent



                                            2
      Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 3 of 10




costs of staying the litigation. Digital Ally, Inc. v. Enforcement Video, LLC, 16-

2346-JTM, 2018 WL 780555, *1 (D. Kan. Feb. 8, 2018).

       The Court notes that Plaintiff has moved to stay this matter on numerous

occasions. (Docs. 9, 13, 65, 81.) The Court also notes that Plaintiff has a poor

history of honoring the previous stay order that was entered in this case as he

persisted in filing pleadings in violation of the stay he requested. (See Doc. 99, at

5.)

       Plaintiff again seeks to stay all proceedings “until the lawless Defendants

give all work product, discovery, case law, original complaints, blank issued

amended complaints back to Plaintiff.” (Doc. 171, at 1.) Plaintiff states he was

sent to segregation on October 20, 2020, and was later released on November 5,

2020. (Id.) He contends he was informed that all of his “civil legal work, work

product, civil case law, civil complaints, motions, discovery, responses from

defendants and courts would remain in the jail administration[’] custody” and that

he could “only view this material now in the visitation room” with nothing to be

removed. (Id.)

       Plaintiff continues that that Defendants are “deliberately stopping [him]

from amending [his] complaint on Kristin Wagner and Danny Davis” by seizing

the amended Complaint form previously sent to him by the Court. (Id., at 1, 2.)

He argues that he should not be required to “litigate under such impossible


                                          3
    Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 4 of 10




circumstances.” (Id., at 1.) He complains that he “cannot adequately or

sufficiently respond back” to the pending Motions to Dismiss Wagner and Davis

without his “case law, work product, original complaint” and that all of his work

product “is not in administration.” (Id., at 2.)

      Defendant Wagner responds that in her position, she “neither has control

over the placement of plaintiff in segregation nor control over plaintiff’s case

materials.” (Doc. 177, at 4.) Defendant continues that despite Plaintiff’s

complaints of interference and obstruction, Plaintiff “has filed a response and

surreply to Wagner’s motion to dismiss and served document requests on

Wagner.” (Doc. 177, at 4.) The Court notes that Plaintiff has also filed a response

and surreply to Davis’ dispositive motion. (Docs. 161, 172.)

      Defendant Wagner also argues that Plaintiff’s contention that Defendants are

attempting to stop him from amending his Complaint as to Wagner and Davis is

misplaced because “the Court has denied plaintiff leave to amend or supplement

his pleading.” (Doc. 177, at 4.) The Court did specifically deny Plaintiff’s attempt

to amend the Complaint to include “a count for stealing evidence 6 DVDs of

previous subpoenaed video footage jail and audio in 2018” and to add a “count for

opening [his] outgoing civil legal mail and stealing two addresses” for named, but




                                           4
    Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 5 of 10




then unserved, Defendants Kristen Wagner and Danny Davis in order “to stop

Count’s [sic] III and V.”1 (Doc. 140, at 1; Doc. 158.)

       That stated, Plaintiff also filed a motion to supplement his pleadings wherein

he asked to add six new Defendants and to include facts relating to these

Defendants’ statements that Plaintiff allegedly had been purging his meals to meet

the BMI standard for a special diet. (Doc. 121, at 1.) The Court denied that

motion on the technical basis that no proposed amended pleading was attached to

the motion. (See Doc. 157, at 3-4.) The Court continued that “[s]hould Plaintiff

intend to renew this motion, the Court is including in this mailing a copy of the

form for an Amended Complaint, which must be included with any renewed

motion to supplement the pleadings.”2 (Id., at 4.) As such, this portion of

Plaintiff’s prior motions to amend has not been foreclosed.

       In their response, Defendants Ellis, Phillips, DeGroot, and Tippie (“the

County Defendants”) concede that Plaintiff was placed in segregation “due to a

myriad of rule violations,” which they have documented. (Doc. 182, at 1-2.) The

County Defendants indicate that “[w]hen Plaintiff was moved to segregation, his


1
  Defendants Wagner and Davis have since been served and have both filed Motions to
Dismiss. (Docs. 153, 155.)
2
  The Court did, however, deny with prejudice any request to amend the pleadings to
include proposed claims against the newly identified Defendants. Plaintiff was
specifically instructed that any newly proposed Amended Complaint should contain only
allegations against the parties currently remaining in this lawsuit, rather than attempt to
add additional new parties to these claims. (Doc. 157, at 4.)
                                             5
    Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 6 of 10




boxes of documents were moved to the property room, so that, while housed in

administrative segregation, Plaintiff could access the documents during his hour

breaks from administrative segregation.” (Id., at 2.) The County Defendants

continue that

              [w]hen his administrative segregation ended, and
              Plaintiff was set to return to general population, Captain
              Tippie instructed jail staff to move his two boxes into an
              inmate visitation room rather than returning the boxes to
              Plaintiff’s cell. [ ] This decision was based on the fact
              that Plaintiff shared a cell with another prisoner, and
              further, that the two large boxes, which are full of papers,
              were a fire hazard in the jail cell. [ ] The visitation room
              is a private, secure area where the documents are not
              disturbed, and Plaintiff is allowed to review his
              documents and work on his cases as he pleases.
                     Since his return to general population following
              segregation, Plaintiff has been informed that he is free to
              review or work on his legal work where it is stored in the
              visitation room. [ ] But Plaintiff has never asked to do
              so; instead, he has filed several grievances, and now,
              filed this motion.

(Id.)

        On balance, the Court finds that Plaintiff has failed to establish that a stay is

warranted. Digital Ally, Inc. v. Enforcement Video, LLC, 2018 WL 780555, *1.

The County Defendants have established a legitimate reason why Plaintiff’s

materials are not being kept in his cell. They have also established that Plaintiff is

being provided ample opportunity to access his materials, but he has simply chosen

not to do so. The Court further notes that given the most recent flurry of motions


                                            6
     Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 7 of 10




and filings by Plaintiff, his ability to litigate this case does not appear to be unduly

obstructed. Plaintiff’s motion (Doc. 171) is, therefore, DENIED.3

B.    Motion for Indigent Counsel (Doc. 178).

      Plaintiff has filed at least eight motions requesting counsel in this case,

including one motion to reconsider a denial of a request for counsel as well as an

objection to a denial. (See Docs. 32, 44, 86, 89, 91, 104, 120, 178.) All of these

motions have been denied.

      As the District Court noted in its recent Order denying Plaintiff’s objection

to the undersigned Magistrate Judge’s denial of a prior request for counsel,

             the merits of the plaintiff’s claims center around factual
             issues that the Plaintiff can investigate – especially since
             the discovery phase of litigation has begun. McCarthy
             [v. Weinberg, 753 F.2d 836, 838-39 (10th Cir. 1985)].
             Furthermore, one need only look to the consolidated case
             record to recognize Plaintiff is more than capable of
             drafting and filing legal documents with the court. There
             is no constitutional right to counsel in a civil case, see
             Beaudry [v. Corr. Corp. of Am., 331 F.3d 1164, 1169
             (10th Cir. 2003)], and the mere possibility that an
             attorney might present this case more effectively than
             Plaintiff can do so representing himself pro se does not
             warrant appointment of counsel.

(Doc. 113, at 4.)




3
  Out of an abundance of caution, the Court instructs the Clerk’s Office to provide three
additional copies of the (amended) Complaint form to Plaintiff with the mailing of this
Memorandum & Order.
                                            7
     Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 8 of 10




      There is nothing in Plaintiff’s most recent motion that convinces the

undersigned Magistrate Judge to diverge from the District Court’s sound analysis.

Plaintiff’s motion is, therefore, DENIED.

C.    Motion to Appoint Special Master (Doc. 179).

      Plaintiff next moves the Court to appoint a special master

             to investigate and report the Defendants[’] abusive
             litigation tactics, obstruction of justice, disrupting
             litigation, harassing the Plaintiff, fraud upon the courts,
             altering submitted evidence, opening the Plaintiff’s legal
             mail (out-going) to the District Courts, taking the law
             library away for two years in the middle of pleadings,
             seizing all the plaintiff’s civil work, … all discovery,
             work product, case law, throwing away Plaintiff’s mail,
             and deliberately delaying Plaintiff’s incoming civil legal
             mail.

(Doc. 179, at 1.)

      “The appointment of a special master is reserved for exceptional

circumstances” and the decision to appoint one is within the discretion of the trial

court. Rx Savings, LLC v. Besch, 19-2439-DDC, 2020 WL 5094686, at * (D.

Kan. Aug. 28, 2020) (citations omitted). A special master is intended to “aid

judges in the performance of specific judicial duties, as they may arise in the

progress of a cause, and not to displace the court.” Id. (citing Center for Legal

Advocacy v. Bicha, No. 11-CV-02285-NYW, 2018 WL 6620776, at *2 (D. Colo.

Dec. 18, 2018) (citation omitted)).

      The Federal Rules of Civil Procedure provide that:
                                          8
    Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 9 of 10




             [u]nless a statute provides otherwise, a court may appoint
             a master only to:

             (A) perform duties consented to by the parties;

             (B) hold trial proceedings and make or recommend
             findings of fact on issues to be decided without a jury if
             appointment is warranted by:

                    (i) some exceptional condition; or
                    (ii) the need to perform an accounting or resolve a
                    difficult computation of damages; or

             (C) address pretrial and posttrial matters that cannot be
             effectively and timely addressed by an available district
             judge or magistrate judge of the district.

Fed.R.Civ.P. 53(a). The appointment of a special master is typically reserved for

“situations that have some inherent complexity, technical issues that call for

someone with a specific expertise, or even to pursue some policing or investigation

outside the traditional role of judicial officers.” Ash Grove Cement Co. v. Wausau

Ins. Co., No. 05-2339-JWLGLR, 2007 WL 689576, at *3 (D. Kan. Mar. 1, 2007).

In order to establish the need for a special master, the moving party “bears the

burden of showing the necessity of such an appointment.” In re Wyoming Tight

Sands Antitrust Cases, 715 F. Supp. 307, 307-8 (D. Kan. 1989).

      Plaintiff has failed to establish that a special master would be necessary in

this case. There is nothing at issue in Plaintiff’s motion that constitutes an

exceptional condition, that requires special expertise, or that cannot be effectively

and timely addressed by an available district judge or magistrate judge.
                                           9
   Case 5:18-cv-03092-JWB-KGG Document 183 Filed 11/25/20 Page 10 of 10




Fed.R.Civ.P. 53(a). The fact that Plaintiff does not agree with the Court’s rulings

on various issues he has presented does not warrant the appointment of a special

master. Plaintiff’s motion (Doc. 179) is, therefore, DENIED.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Stay All

Proceedings (Doc. 171) is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Indigent Counsel

(Doc. 178) is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint a Special

Master (Doc. 179) is DENIED.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 25th day of November, 2020.

                                       S/ KENNETH G. GALE
                                       KENNETH G. GALE
                                       United States Magistrate Judge




                                         10
